Name: Decision No 2535/97/EC of the European Parliament and of the Council of 1 December 1997 adapting for the second time Decision No 1110/94/EC concerning the fourth framework programme of the European Community activities in the field of research and technological development and demonstration (1994 to 1998)
 Type: Decision
 Subject Matter: EU finance;  research and intellectual property;  cooperation policy;  technology and technical regulations;  European construction
 Date Published: 1997-12-18

 Avis juridique important|31997D2535Decision No 2535/97/EC of the European Parliament and of the Council of 1 December 1997 adapting for the second time Decision No 1110/94/EC concerning the fourth framework programme of the European Community activities in the field of research and technological development and demonstration (1994 to 1998) Official Journal L 347 , 18/12/1997 P. 0001 - 0005DECISION No 2535/97/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 1 December 1997 adapting for the second time Decision No 1110/94/EC concerning the fourth framework programme of the European Community activities in the field of research and technological development and demonstration (1994 to 1998)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 130i (1) and (2) thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Having regard to the opinion of the Committee of the Regions (3),Acting in accordance with the procedure laid down in Article 189b of the Treaty (4), in the light of the joint text approved by the Conciliation Committee on 23 September 1997,Whereas Article 1 (3) of Decision No 1110/94/EC (5) stipulates that not later than 30 June 1996 the European Parliament and the Council shall review the maximum overall amount for Community financial participation in the fourth framework programme with the possibility of increasing it;Whereas the 1996 annual report on the research and technology development activities of the European Union considers the state of implementation of the fourth framework programme during its first year, demonstrating that available funds in 1995 have been fully committed and that a very high level of interest has been expressed by the research community and industry; whereas this has made it impossible to support some high quality projects;Whereas the financial perspective of the European Union allows for only limited supplementary funding of the research framework programme;Whereas assurances have been given by the Commission that the financial supplement, as decided upon, will in any case be limited by the ceiling of heading 3 of the current financial perspective set out in the interinstitutional agreement of 29 October 1993 on budgetary discipline and improvement of the budgetary procedure (6), without prejudice to the other priorities in that heading, such as, for example, trans European networks;Whereas, in order to ensure that research efforts should continue to contribute to the competitiveness of European industry at international level, to the quality of life and to sustainable development, it is appropriate to decide upon further funding for certain specific programmes,HAVE DECIDED AS FOLLOWS:Sole Article 1. The maximum overall amount for Community financial participation in the fourth framework programme is hereby increased by ECU 115 million, to be allocated to certain specific programmes of the first activity of the fourth framework programme as set out in Annex I.2. Decision No 1110/94/EC is hereby amended as follows:- the first subparagraph of Article 1 (3) shall be replaced by the following:'The maximum overall amount for Community financial participation in the fourth framework programme shall be ECU 11 879 million. Of this, ECU 5 449 million shall be for the period 1994 to 1996 and ECU 6 430 million for the period 1997 to 1998.`,- Annex I shall be replaced by the text in Annex II to this Decision.Done at Brussels, 1 December 1997.For the European ParliamentThe PresidentJ. M. GIL-ROBLESFor the CouncilThe PresidentJ.-C. JUNCKER(1) OJ C 115, 19. 4. 1996, p. 1 andOJ C 70, 6. 3. 1997, p. 20.(2) OJ C 212, 22. 7. 1996, p. 24.(3) OJ C 337, 11. 11. 1996, p. 55.(4) Opinion of the European Parliament of 18 June 1996 (OJ C 198, 8. 7. 1996, p. 27), Council common position of 27 January 1997 (OJ C 111, 9. 4. 1997, p. 88), Decision of the European Parliament of 13 March 1997 (OJ C 115, 14. 4. 1997, p. 135), Decision of the European Parliament of 21 October 1997 and Council Decision of 10 November 1997.(5) OJ L 126, 18. 5. 1994, p. 1. Decision as amended by Decision No 616/96/EC (OJ L 86, 4. 4. 1996, p. 69).(6) OJ C 331, 7. 12. 1993, p. 1.ANNEX I >TABLE>ANNEX II 'ANNEX IFOURTH FRAMEWORK PROGRAMME (1994 to 1998) AMOUNTS AND BREAKDOWN >TABLE>>TABLE>(1) Of which ECU 639 million for the operational budget of the JRC.(2) Of which ECU 96 million for programmed scientific and technical support activities suited to a competitive approach.(3) Apart from the funds allocated to the third activity, an average of 1 % of the total budget of the fourth framework programme will be allocated to dissemination and optimization of results in the framework of the first activity. Close coordination of dissemination and optimization activities carried out under the specific programmes of the first activity with those carried out under the third activity will be ensured.(4) Of which ECU 40 million for ad hoc scientific and technical support to other Community policies which will be allocated on a competitive basis.(5) Environment-related research projects will also be conducted within several other lines of the first activity, in particular in the field of industrial technologies, energy and transport.`